Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	All references from the IDS received 4/12/2021 have been considered unless marked with a strikethrough.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant submission of the priority document which is in English (see IDS from 4/12/2021), Applicant is given the priority date of 4/11/2017.  This priority date overcomes the art which published in July 2017.  Thus, the 102(a)(1) rejection over Garbe is withdrawn because priority was perfected.
Examiner expanded his search but did not find additional art.
Prior art was made of record but not applied in the action mailed 11/13/2020.  US-7291753 was cited as close art.  The ‘753 patent is distinct from the instant claims for the reasons presented in the previous mailed action (see page 4-6), and that discussion is incorporated by reference herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Davis on4/30/2021.
The application has been amended as follows: 
	In order to rejoin the method of making claims, Examiner requested amendment of claims 14, 16 and then cancellation of claim 15 so that the method claims would be commensurate in scope with the product claims.  The amendment to claim 14 is below, and claim 15 is cancelled below.  For the back office, the “+” sign in structure 1d should be inside the circle.  The meaning is a positive charge which is circled.



    PNG
    media_image1.png
    362
    914
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    726
    732
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    499
    549
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    456
    701
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    459
    926
    media_image5.png
    Greyscale


Rejoinder
Claim 1-13, 17, 22-26 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 16, 18-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/25/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
All claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622